Citation Nr: 1521649	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  12-35 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin condition, to include as due to undiagnosed illness or chemical exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to January 1992, during the Gulf War Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The record also reflects that the Veteran was scheduled for a Central Office hearing in October 2013, but he canceled the hearing.

In December 2013, the Board remanded the claim for additional procedural and evidentiary development.


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss is related to in-service acoustic trauma.

2.  The Veteran does not have left ear hearing loss.

3.  The Veteran's tinnitus is related to in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

3.  The criteria for service connection for tinnitus have been met.  §§ 1110, 1112, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).

A June 2009 pre-adjudication letter explained the evidence necessary to substantiate the service connection claim for hearing loss of the left ear.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.

The Veteran was also notified of how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006).

The claims file contains VA treatment records; a VA medical examination; and lay statements from the Veteran.  VA has a duty to ensure that its examinations or opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the January 2014 report reflects review of the claims file and assessment of the Veteran's contentions and rationale for conclusions consistent with the evidence of record with regard to his hearing loss; the report is adequate.  The duty to assist in the gathering of records and a VA examination has been met and the RO/AMC has substantially completed the December 2013 remand directives by obtaining VA treatment records, SSA (Social Security Administration) records, and a VA examination.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Although the electronic claims file does not contain records from Decatur/Atlanta VA treatment facilities, dated from January 1992 to December 2001, the RO attempted to obtain those records but there were no records retrievable for the dates of service prior to December 2001.  (See January 2014 Response to ROI Request).  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide his left ear hearing loss claim.  He has been given ample opportunity to present evidence and argument in support of his claim.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue has been obtained and the case is ready for appellate review.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2014).

With regard to tinnitus and right ear hearing loss, service connection has been granted.  Therefore, the issue of whether there was any error related to VA's duties under the VCAA with respect to these claims is moot.  See Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010) (observing that an error that does not affect the outcome of a case is not prejudicial); Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

II.  Service Connection-In General

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).

The Board has reviewed all the evidence in the claims file and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of all evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III. Hearing Loss

The Veteran is claiming service connection for hearing loss due to in-service acoustic trauma sustained as a field artillery crewman during the Gulf War.  His military occupational specialty (MOS) was that of a 13B10-cannon crewmember.  (See DD Form 214).  In-service noise exposure is conceded.

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hearing loss of the sensorineural type, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing is considered a disability under VA law when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  But the auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be considered an actual ratable disability eligible for service connection.  Hensley at 157, 159.

It therefore is possible to have hearing loss, just insufficient hearing loss to satisfy the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered an actual ratable disability by VA standards.  And absent this required proof of sufficient hearing loss to be considered an actual ratable disability, there necessarily cannot be any attribution of this, for all intents and purposes, nonexistent disability to the Veteran's service.

As discussed more fully below, the in-service audiograms do not show hearing loss for VA purposes as defined by 38 C.F.R. § 3.385.  (See also Reports of Medical Histories dated March 1987, March 1990, and January 1992).  The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

STRs and SPRs from the period of May 1987 to January 1992 reflect no complaints of or treatment for hearing loss.  The Veteran reported to sick call multiple occasions during service for earaches.  (See STRs dated 3-21-89; 2-2-90; 2-23-90; 2-25-90; 2-27-90; 3-15-90; 3-19-90; 6-3-91; 8-27-91; 9-23-91; 11-18-91; 1-15-92).  Various diagnoses were made based on these complaints, including bronchitis, upper respiratory infection and serous otitis media.  No records contained any complaints of bilateral hearing loss.  (See also STRs 3-18-87; 2-23-89; 2-28-90; 12-9-91; 1-15-92).

A March 1987 Report of Medical examination reflects puretone thresholds for the right ear at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz 4000 Hz of 20 dB, 10 dB, 00 dB, 05 dB, and 05 dB, respectively.  Puretone thresholds for the left ear at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz of 10 dB, 05 dB, 00 dB, 00 dB, and 05 dB, respectively.

A February 1989 audiogram reflects puretone thresholds for the right ear at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz 4000 Hz of 25 dB, 05 dB, 00 dB, 00 dB, and 00 dB, respectively.  Puretone thresholds for the left ear at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz of 10 dB, 05 dB, 15 dB, 05 dB, and 05 dB, respectively.  It also noted that the Veteran was "routinely exposed to hazardous noise."  He was assigned a hearing loss profile of H1.

A February 1990 Report of Medical examination reflects puretone thresholds for the right ear at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz 4000 Hz of 20 dB, 15 dB, 00 dB, 05 dB, and 05 dB, respectively.  Puretone thresholds for the left ear at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz of 05 dB, 10 dB, 0 dB, 10 dB, and 15 dB, respectively.

A March 1990 Report of Medical Examination reflects puretone thresholds for the right ear at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz 4000 Hz of 20 dB, 15 dB, 00 dB, 05 dB, and 05 dB, respectively.  Puretone thresholds for the left ear at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz of 5 dB, 10 dB, 00 dB, 10 dB, and 05 dB, respectively.

A December 1991 Hearing Conservation Data reflects puretone thresholds for the right ear at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz 4000 Hz of 05 dB, 10 dB, 10 dB, 10 dB, and 10 dB, respectively.  Puretone thresholds for the left ear at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz of 20 dB, 10 dB, 00 dB, 10 dB, and 15 dB, respectively.

A January 1992 Report of Medical Examination reflects puretone thresholds for the right ear at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz 4000 Hz of 20 dB, 10 dB, 00 dB, 10 dB, and 20 dB, respectively.  Puretone thresholds for the left ear at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz of 05 dB, 10 dB, 10 dB, 10 dB, and 10 dB, respectively.

On the basis of the STRs alone, a bilateral hearing loss disability under 38 C.F.R. § 3.385 (a 40 decibel threshold at any one tested frequency or a 26 decibel threshold for at least three of the tested frequencies) was not affirmatively shown to have been present in service.

Post-service, VA treatment records from VA Atlanta Medical Center dated from December 2001 to September 2013 were reviewed and considered and noted no hearing loss.

The January 2014 VA examination findings showed the left ear with 94 percent speech discrimination.  For the left ear, decibel (dB) loss at the puretone threshold of 500 Hertz (Hz) was 15, with a 10 dB loss at 1000 Hz, a 10 dB loss at 2000Hz, a 10 dB loss at 3000 Hz, and a 15 dB loss at 4000 Hz.  The right ear showed 96 percent speech discrimination.  For the right ear, decibel (dB) loss at the puretone threshold of 500 Hertz (Hz) was 25, with a 20 dB loss at 1000 Hz, a 10 dB loss at 2000 Hz, a 10 dB loss at 3000 Hz, and a 45 dB loss at 4000 Hz.  

Based on these findings, a hearing loss disability, as defined by 38 C.F.R. § 3.385, is established in the right ear, but not the left ear.  

The Board finds the Veteran has not had disabling hearing loss of the left ear at any time during the pendency of this claim.  While the Veteran is competent to report subjective left ear hearing loss, he is not competent to determine whether it is disabling for VA compensation purposes, as this is not a matter of lay observation but rather can only be established through objective clinical testing - namely, by way of an audiogram and Maryland CNC speech discrimination test.  See 38 C.F.R. § 3.385; see also See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007)( observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are 'medical in nature'); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Moreover, the Board accords more weight to the VA audiological examination report than to the Veteran's lay statements in support of his claim.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question).  

Accordingly, there is no basis for awarding service connection for a left ear hearing loss disability as the claimed disability is not shown to exist.   See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The preponderance of the evidence is against the claim, and service connection for left ear hearing loss is not warranted.

With respect to the right ear, the VA examiner opined that it was less likely than not that hearing loss was due to military noise exposure.  In his rationale, he noted that a significant threshold shift was noted at 6000 Hz on the right when comparing the March 1987 and March 1990 audiograms (i.e., from 5 dB to 25 dB, for an increase of 20 dB).  However, he noted that upon comparing the enlistment hearing test dated March 18, 1987 with the final separation examination dated January 15, 1992, there was no significant threshold shift at any frequency for either ear.  

The Board notes that the VA examiner did not acknowledge the threshold shift noted at 4000 Hz on the right when comparing the March 1987 and January 1992 audiograms (i.e., from 5 dB to 20 dB, for an increase of 15 dB), which would appear to be a significant threshold shift given his discussion of the March 1987 and March 1990 audiograms.  Therefore, the examiner's opinion that it was less likely than not that the Veteran's right ear hearing loss was due to military noise exposure lack probative value.  In light of the Veteran's in-service noise exposure and the 15 dB threshold shift noted at 4000 Hz on the right ear when comparing his entrance and separation audiograms, the Board resolves doubt in his favor and finds that service connection for right ear hearing loss is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

IV. Tinnitus

The Veteran's claim of service connection for tinnitus is based on his contention that his disability resulted from exposure to acoustic trauma during active service.  For the following reasons, the Board finds that service connection for tinnitus is established.

As noted above, the Veteran's MOS was that of a 13B10-cannon crewmember and in-service noise exposure has been conceded.

VA treatment records from VA Atlanta Medical Center dated from December 2001 to September 2013 were reviewed and considered and noted tinnitus.  The January 2014 VA examination reflects a diagnosis of tinnitus.  The examiner opined that it was less likely as not that tinnitus was due to military service because there was no significant threshold shift when comparing the March 1987 enlistment examination with the January 1992 separation examination.  However, as noted above, the examiner did not acknowledge the threshold shift noted at 4000 Hz on the right when comparing the entrance and separation audiograms (i.e., from 5 dB to 20 dB, for an increase of 15 dB).  

The Veteran is competent to testify as to the date of onset of his tinnitus symptoms, i.e., ringing in the ears.  The Board also finds the Veteran's statements as to the onset of his tinnitus in service to be competent and credible.  Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is established.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for left ear hearing loss is denied.

Service connection for right ear hearing loss is granted.

Service connection for tinnitus is granted.




REMAND

The Veteran asserts that he has a skin condition, to include from possible chemical exposure and/or as due to undiagnosed illness during his military service.

A VA treatment note dated in March 2008 noted that the skin on the Veteran's hands and arms show multiple areas of chronic and acute skin infection.  The diagnosis was a chronic skin infection.  An October 2009 VA examination reflects a diagnosis of dermatitis of unclear etiology.  

The January 2014 VA examination reflects a diagnosis of subcutaneous skin infection which was diagnosed in 1997.  The examiner opined, in part, that it was less likely as not that the Veteran's skin condition, to include as due to undiagnosed illness or chemical exposure, was due to military service.  His rationale was premised on the fact that STRs did not show any treatment or complaint of any skin disorders.  And that, there were no visible or palpable dermatitis, cysts, or blisters upon examination.

The Board notes that during the appeal period the Veteran had a diagnosis of cellulitis with subcutaneous abscessed blister of the left 4th finger and multiple chronic and acute skin infections.  (See February 2007, February 2008, March 2008, and April 2008 VA treatment records).

It appears as though neither the RO nor the Veteran attempted to schedule the VA skin examination during a flare-up period.  Where the claimed disorder (such as a skin rash) is cyclical or fluctuating in severity, VA must offer an examination during an active stage of the disease.  Ardison v. Brown, 6 Vet. App. 405, 408 (1994); see also Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992).  The Board stresses that the Veteran's cooperation in coordinating a VA skin examination during a time of flare-up of his claimed skin disability is essential in allowing a medical examiner to ascertain the nature of the disability.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's treatment records for a skin disorder from the Decatur/Atlanta VA Medical Center, dated since September 2013.

2.  Thereafter, afford the Veteran a VA dermatology examination.  The examination should be conducted during an exacerbation or active phase of the skin condition, if possible, in coordination with the Veteran.

If the Veteran has a period of exacerbation of the disability before the VA examination can be scheduled, or if the examination cannot be scheduled in conjunction with an exacerbation, he should be advised of alternative ways to present evidence of the presence of his skin condition, i.e., photographs.

Efforts to schedule the Veteran for an examination during an active period of his skin problem must be documented, and such documentation associated with the claims file.

The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner should render diagnoses of all current disabilities manifested skin problems.  The examiner should specifically indicate whether or not any skin problems are symptoms of a diagnosed disability or are attributable to undiagnosed illness.  All necessary tests in order to determine the correct diagnoses as determined by the examiner are to be done.  If no such disorder is found, the examiner should so state.

If there are any objective indications of skin problems that cannot be attributed to any organic or psychological cause, the examiner should so state.  The examiner should identify any abnormal symptoms, abnormal physical findings, and abnormal laboratory test results that cannot be attributed to a known clinical diagnosis.

The examiner should also state whether it is at least as likely as not (50% or greater probability) that any disability manifested skin problems that has been present at any time since approximately June 2009 had its clinical onset during active service or is related to any in-service disease, event, or injury, to include exposure to any chemicals in the Persian Gulf.  In providing this opinion, the examiner must acknowledge the VA treatment records showing findings of dermatitis, cellulitis with subcutaneous abscessed blister of the left 4th finger, and multiple chronic and acute skin infections.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the examiner's conclusions.

3.  Finally, readjudicate the claim on appeal.  If the claim remains denied, the RO/AMC should issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


